     Case 1:13-cr-00278-DAD-BAM Document 122 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 1:13-cr-00278-DAD-BAM
12                       Plaintiff-Respondent,
13            v.                                       ORDER TO SHOW CAUSE WHY PETITION
                                                       SHOULD NOT BE DISMISSED
14       ABEL MARTIN CARREON,
                                                       (Doc. No. 120)
15                       Defendant-Petitioner.
16

17           On June 4, 2020, Abel Martin Carreon (“petitioner”), through counsel, filed a Petition for

18   Writ of Habeas Corpus (“petition”), seeking review of his sentence imposed on February 28,

19   2020, for a violation of probation. (See Doc. No. 120.)1 Petitioner’s sentence includes a one-

20   month term of incarceration, for which he has a deferred self-surrender date of September 2,

21   2020. (Doc. Nos. 103, 117.) Following incarceration, petitioner is to serve thirty-five months of

22   supervised release. (Doc. No. 103.) However, on March 11, 2020, petitioner filed a notice of

23   appeal to the Ninth Circuit. (Doc. No. 104.) On April 1, 2020, the Ninth Circuit issued an order

24   directing petitioner’s opening brief to be filed by July 20, 2020. (Doc. No. 113.)

25   1
       A petition alleging that Mr. Carreon had violated the terms of his supervised release was filed
26   with this court on July 23, 2018. (Doc. No. 69.) After several continuances were granted,
     petitioner was found to have violated the conditions of his release following a contested hearing
27   on December 17, 2019. (Doc. No. 80.) Following the granting of continuances, he was finally
     sentenced on February 28, 2020, but his self-surrender date in custody has been continued to
28   September 2, 2020. (Doc. Nos. 102, 117.)
                                                       1
     Case 1:13-cr-00278-DAD-BAM Document 122 Filed 06/11/20 Page 2 of 2

 1          Petitioner’s direct appeal fundamentally impacts his request for habeas relief:

 2                  Generally, “[a] district court should not entertain a habeas corpus
                    petition while there is an appeal pending.” Feldman v. Henman, 815
 3                  F.2d 1318, 1320 (9th Cir. 1987). Only when the defendant proves
                    the existence of “ ‘extraordinary circumstances’ [which] outweigh
 4                  the considerations of administrative convenience and judicial
                    economy” should a district court consider a §2255 motion during the
 5                  pendency of a direct appeal. United States v. Taylor, 648 F.2d 565,
                    572 (9th Cir. 1981) (court found that the circumstances were
 6                  extraordinary because the collateral attack alleged newly discovered
                    facts that “[cast] such a dark shadow on a pivotal aspect of
 7                  the direct appeal ... [and] that the concerns for justice are best served
                    by prompt inquiry either confirming or dispelling the suspicion of
 8                  irregularity raised”). A pending direct appeal “severely restricts the
                    filing of a collateral claim with the District Court, to avoid any
 9                  anomaly associated with the simultaneous consideration of the same
                    case by two courts.” Id. In some instances, the result of the direct
10                  appeal will render the collateral claim moot. See id.
11   United States v. Cibrian-Quintero, No. 10CR2447WQH, 2011 WL 2516520, at *1 (S.D. Cal.

12   June 22, 2011). Petitioner has not addressed what, if any, extraordinary circumstances might

13   outweigh the considerations of administrative convenience and judicial economy in awaiting the

14   outcome of his pending appeal. In addition, the court cannot assess the relationship of the issues

15   raised by petitioner’s appeal and his petition now filed with this court, since his opening brief on

16   appeal has not yet been submitted to the Ninth Circuit.

17          For the above reasons, the court ORDERS petitioner TO SHOW CAUSE in writing why

18   his Petition for Writ of Habeas Corpus, (Doc. No. 120), should not be dismissed. Petitioner shall

19   file his response to this order no later than July 1, 2020.

20
     IT IS SO ORDERED.
21

22      Dated:     June 10, 2020
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                         2
